Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In response to a restriction requirement mailed on 04/04/2022, the Applicant amended the independent claim 1, canceled claim 4 and elected Species I1 encompassing claims 1-7 with traverse on 06/01/2022 ("06-01-22 Response"). The Applicant argues that, as amended, the amended feature is "absent in both US 2021/0384267 A1 ('Yu') and US 2016/0218150 A1 ('Hack')...In view of this amendment, claims 1-14 are linked so as to form a single general inventive." The examiner respectfully disagrees.
	The restriction requirement was based on the original claims presented. The Applicant's election with traverse of Species I encompassing claims 1-7 failed to particularly and distinctly pointed out why the examiner erred in setting forth the restriction requirement.
	As for the effect of the amendment to the independent claim 1, the Applicant's action of amending claim 1 goes to the issue of whether claim 1, as amended, is linked to the withdrawn and amended claim 8. The linking issue goes to whether or not the non-elected, withdrawn claims can later qualify to be rejoined. As for this stage of examination where statutory rejections are present, infra, it is not ripe to make that determination. 
	Therefore, the requirement is still deemed proper and is made FINAL
	Non-elected Group I encompassing claims 8-14 has been withdrawn from examination. Elected claims 1-3 and 5-7 are examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement (IDS)
Two information disclosure statement submitted on 03/25/2021 ("03-25-21 IDS") and 02/18/2022 ("02-18-22 IDS") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 03-25-21 IDS and 02-18-22 IDS are being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  [[PIXEL ARRANGEMENT DISPLAY DEVICE AND]] EVAPORATION METHOD FOR IMPOROVING PIXEL RESOLUTION USING FINE METAL MASK


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an amended structural feature of "wherein an opening direction of at least one first FMM opening and at least one second FMM opening is inclined toward an opposite side with one another, so that an amount of an evaporation material attached to the restriction unit is reduced for improving utilization efficiency of the evaporation material" in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The amended structural feature is critical to the claimed invention as it was added to claim 1 to structurally distinguish from the cited prior-art in the restriction requirement.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between "a separate fine metal mask (FMM) opening" and "at least one first FMM opening and at least one second FMM opening." 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, the independent claim 1 is indefinite, because it is unclear what is meant by an amended feature of "wherein an opening direction of at least one first FMM opening and at least one second FMM opening is inclined toward an opposite side with one another." What does it mean for an opening direction to be inclined toward an opposite side with one another mean?  Without a drawing showing the amended feature and the lack of apparent antecedent basis or nexus between a separate FMM opening and at least one first FMM opening and at least one second FMM opening, it is unclear what the metes and bounds of the opening direction of at least one first FMM opening and at least one second FMM opening being inclined toward an opposite side with one another.  
	In the interest of advancing the examination of the instant application, the amended feature has been interpreted as a separate FMM opening having two openings (first and second openings) with each of the two openings having inclined or tapered sidewalls. 
	Claims 2-7 are indefinite, because they depend from the indefinite claim 1. 

	
Claim Rejections - 35 USC § 1022  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub. No. US 2020/0403188 A1 to Kishimoto et al. ("Kishimoto").		
	Regarding independent claim 1, a pixel arrangement evaporation method for improving pixel resolution (para [0065] - "Next, a method for manufacturing such vapor deposition masks 10R, 10G, and 10B is explained with reference to the drawings. Here, the method for manufacturing the vapor-deposition mask 10R to form the R sub-pixel shown in Fig. 1B is explained with reference to FIGS. 5 to 7."; para [0074] - "However, among the vapor-deposition marks 10R, 10G, and 10B according to the present embodiment, the opening patterns of the fourth openings 11a of the metal support layers 12 are the same each other, so the tension in the resin film 11 of all of the vapor-deposition marks 10R, 10G, and 10B is the same each other..."; para [0078] - "However, in the present embodiment, as the opening pattern of the opening 12a of the metal support layer 12 is the same among the vapor-deposition masks 10R, 10G, and 10B, there is no need to change the output of the laser light L2 in accordance with each of the vapor-deposition masks 10R, 10G, and 10B."), comprising steps as follows:
	step 1: utilizing adjacent pixels 10R, 10G, 10B (see Fig. 7A) with a same appearance and a same color in a pixel arrangement on an evaporation substrate 15 (para  [0068] - "The support substrate 15") as independent units (Fig. 7A shows spacings between the pixels on the support substrate 15);
	step 2: drilling a separate fine metal mask (FMM) opening 11a1 (para [0073] - "Next, as shown in FIG. 6D, an opening pattern of the first opening 11a1 of the resin film 11 is formed by irradiating laser light L1 (S14)...") on the evaporation substrate 15 (see Fig. 6D); and
	step 3: forming a film 54R, 54G, 54G for each of the independent units by performing an electrical luminescence (EL) film layer evaporation through the separate FMM opening 11a1 (para [0086] - "After the above-mentioned vapor-deposition process is finished, the organic deposition layers 54G and 54B for the G and B sub-pixels are formed by using the vapor-deposition masks 10G and 10B to form the G and B sub-pixels in the same manner, respectively.");
	wherein an opening direction of at least one first FMM opening 11a1 (left opening shown in Fig. 6E) and at least one second FMM opening 11a1 (right opening shown in Fig. 6E) is inclined toward an opposite side with one another, so that an amount of an evaporation material attached to the restriction unit is reduced for improving utilization efficiency of the evaporation material (para [0082] - "...vapor depositing an organic material on a surface of the apparatus substrate 51 using a vapor deposition mask 10R to form an organic deposition layer 54...". Fig. 8A shows the opening 11a1 that is wider and having a different shape than the deposited organic deposition layers 54R, 54G, 54B.).
	Regarding claim 2, Kishimoto teaches wherein when a number of the pixels in three single-color independent units R, G, B is same (see Fig. 2D; see also Fig. 7A), all the pixel arrangements and independent units are evaporated by a same FMM opening 11a1. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2019/0131528 A1 to Donoghue et al.
Pub. No. US 2019/0084088 A1 to Takei et al.
Pub. No. US 2018/0287064 A1 to Matsueda et al.
Pub. No. US 2018/0230585 A1 to Bai
Pub. No. US 2006/0012290 A1 to Kang
Patent No. US 6,255,775 B1 to Ikuko et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        09 August 2022	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 On page 5 of the 06-01-22 Response, the Applicant appears to have mistyped "Species II." In the context of what was elected and withdrawn, it is clear on the record that Species I corresponding to claims 1-7 was elected and claims 8-14 were withdrawn.
        2 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status